DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuoka (US Patent Publication Number 2019/0242553 A1).


Matsuoka teaches, as claimed in claim 1, a light source device for an illumination apparatus (Fig 4.), the light source device comprising: a first laser device (4) that emits a first laser light (¶ 0008); a second laser device1 that emits a second laser light, the second laser light having an optical axis extending substantially parallel to an optical axis of the first laser light (Fig. 4); a first optical axis translator (82) that translates the optical axis of the first laser light emitted from the first laser device; and a second optical axis translator2 that translates the optical axis of the second laser light emitted from the second laser device, wherein a distance between the optical axis of the first laser light before translation by the first optical axis translator and the optical axis of the second laser light before translation by the second optical axis translator is greater than a distance between the optical axis of the first laser light after translation by the first optical axis translator and the optical axis of the second laser light after translation by the second optical axis transiator3.
Matsuoka teaches, as claimed in claim 2, wherein an optical axis movement
distance of the first laser light by the first optical axis translator is greater than an optical
axis movement distance of the second laser light by the second optical axis translator 4(Fig, 4).
Matsuoka teaches, as claimed in claim 3, wherein the first and second optical axis have a difference in distance (Fig. 4).


Matsuoka teaches, as claimed in claim 5, wherein the second optical axis translator includes a part of the first optical axis translator5
Matsuoka teaches, as claimed in claim 7|, further comprising: a third laser device6that emits a third laser light; a fourth laser device7 that emits a fourth laser light, the fourth laser light having an optical axis extending substantially parallel to an optical axis of the third laser light (Fig 4); a third optical axis translator (82 that’s along the optical axis of the third source) that translates the optical axis of the third laser light emitted from the third laser device; and a fourth optical axis translator  (82 that’s along the optical axis of the third source) that translates the optical axis of the fourth laser light emitted from the fourth laser device, wherein each pair of the first laser device and the third laser device, the second laser device and the fourth laser device, 8(Fig 4), the reference axis being on a sectional view of a section including the optical axis of the first laser light before translation by the first optical axis translator and the optical axis of the second laser  before translation by the second optical axis translator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US Patent Publication Number 2019/0242553 A1) in view of 


Allowable Subject Matter
Claims 5, 6, 8-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art of record teaches light source device for an illumination apparatus, the light source device comprising: a first laser device   that emits a first laser light; a second laser device  that emits a second laser light, the second laser light having an optical axis extending substantially parallel to an optical axis of the first laser light; prior art fails to simutaeonously teach , wherein the second optical axis translator includes a part of the first optical axis translator, as claimed in claim 5; wherein a thickness of the second prism is at most 1/3 of the distance between the optical axes of the first laser device and the second laser device, as claimed in claim 8, distance between an optical axis of the laser on the first end side and an optical axis of the laser light on the second end side in an outer side area on a side opposite to a side where the plurality of laser devices is disposed with regard to the optical axis translator as a border, is at most 1/3 of a distance between the optical axis of the laser light on the first end side and the optical axis of the laser light on the second end side in an inner side area on the side where the plurality of laser devices is disposed with regard to the optical axis translator as the border, as claimed in claim 9; further comprising: an optical fiber including an incident side opening, into which both of the first laser light and the second laser light enter, or into which the first laser light and the second laser light enter in a state of being overlapped; and a third laser device that emits a laser light directly into the incident side opening without translation of an optical axis of the laser light emitted by the third laser device, as claimed in claim 10; further comprising:
an optical fiber including an incident side opening, into which both of the first

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

23 August 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig.4 shows am array of light sources 4 that has a total of six laser devices. The examiner interprets that the first laser light is the first source furthest left and the second source is the laser light adjacent to the first laser light. 
        2 Fig.4 shows am array of translators that has a total of six translator. The examiner interprets that the first translator to be furthest left and the second translator is adjacent to the first. 
        
        3  As shown in Fig. 4 the distance is greater before 82 than after 82 when the lights reach element 5.
        4 The light from the 1st light source has more distance because by following the light paths of the light sources, the second light source is closer to 5. Therefore the first light source has a longer distances to reach 5 as it is reflected in Fig,4
        5 mirrors 62 interact with first and second beams and thus the first translator that moves a first beam from one side to another includes mirror 62 which is a part of a second translator moving a second beam from one side to another
        6  The third source from the left.
        7  The fourth source from the left.
        8 The laser are symmetric 33 one each side.